1:20-mj-06016-JEH # 1   Page 1 of 3                                                  E-FILED
                                                       Friday, 07 February, 2020 08:10:28 AM
                                                                 Clerk, U.S. District Court, ILCD




                                           s/Kevin D. Brown




                                      s/Jonathan E. Hawley
1:20-mj-06016-JEH # 1   Page 2 of 3
          1:20-mj-06016-JEH # 1   Page 3 of 3




                                                s/Kevin D. Brown




s/Jonathan E. Hawley
